341 F.2d 535
James Henry BOOKER, Ezra McCraney and Riley McCraney, Appellants,v.UNITED STATES of America, Appellee.
No. 21123.
United States Court of Appeals Fifth Circuit.
Feb. 11, 1965.

David W. Palmer, Adams & Palmer, Crestview, Fla., for appellants.
C. W. Eggart, Jr., Asst. U.S. Atty., Clinton Ashmore, U.S. Atty., Tallahassee, Fla., for appellee.
Before JONES and BROWN, Circuit Judges, and SHEEHY, District Judge.
PER CURIAM:


1
By this appeal Appellants challenge the sufficiency of the evidence to support the verdict of guilty in their prosecution for possession of sugar and glass containers intended to be used in violation of the Internal Revenue Code.  See  26 U.S.C.A. 5686.  Appellants also belatedly, by briefs and argument here, though not by the record, seek to have the conviction set aside on grounds of unlawful search and seizure.  There is abundant evidence to warrant the jury's finding of guilty, and on this record, there is nothing to indicate that any rights of Appellants were breached with regard to unreasonable search and seizure or the manner of the arrest.


2
Affirmed.